Citation Nr: 1706717	
Decision Date: 03/06/17    Archive Date: 03/16/17

DOCKET NO.  13-20 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for headaches prior to July 2, 2014, and in excess of 50 percent thereafter. 

2.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).  

3.  Whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for a thoracolumbar spine disability, and if so, whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to July 1988.  This appeal comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.

The issue of entitlement to service connection for a thoracolumbar spine disability is addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  Throughout the period on appeal, the Veteran's post-operative headaches have been manifested by very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability.

2.  Throughout the period on appeal, the Veteran has met the threshold percentage requirements and has been unable to maintain any form of substantially gainful employment consistent with his education and occupational background as a result of his service-connected disability.

3.  Entitlement to service connection for a thoracolumbar spine disability was denied in a March 2004 rating decision; the Veteran did not appeal the decision or submit any evidence within the appeal period.

4.  Evidence received subsequent to the expiration of the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The Veteran's post-operative headaches warranted a rating of 50 percent, but not higher, throughout the period of the claim.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2016).

2.  The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.19 (2016).

3.  New and material evidence has been presented to reopen a claim of entitlement to service connection for a thoracolumbar spine disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As will be explained below, the Board has determined the evidence currently of record is sufficient to substantiate a 50 percent disability rating for the Veteran's service-connected headaches, as well as entitlement to a TDIU based solely upon the service-connected headaches.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2016) before the Board decides the claims, as this is considered a complete grant of the benefit sought.




Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Increased Rating Claim

Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

Where a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.

Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2016) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability at issue.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability at issue.  In this regard the Board notes that where entitlement to compensation has already been established and an increase in the disability is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

The Veteran's service-connected post-operative headaches are rated under 38 C.F.R. § 4.124a, Diagnostic Code 8100, for migraine headaches.  He is presently in receipt of a maximum 50 percent rating for the disability.  The question in this case is whether this rating is warranted throughout the entire appeal period.  The maximum schedular disability rating of 50 percent is warranted for migraine headaches with very frequent and completely prostrating and prolonged attacks productive of severe economic inadaptability. 

The rating criteria do not define "prostrating," nor has the Court.  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (Diagnostic Code 8100 is quoted verbatim, but the Court does not specifically address the matter of what is a prostrating attack.).  According to DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1531 (32nd Ed. 2012),  "prostration" is defined as "extreme exhaustion or powerlessness."

On VA examination in August 2010, the Veteran stated he had to quit his job due to the severity of his headaches.  The examiner diagnosed the Veteran with headaches due to his in-service shunt and craniotomy procedure.  At that time, the Veteran stated he needed to lay down daily as a result of his headaches.  Further, the examiner indicated his headaches rendered him unable to perform either physical or sedentary employment.  

During the Veteran's July 2011 VA examination, the Veteran again reported having throbbing headaches on a daily basis.  He indicated he needed to lay down daily due to his headaches for 1-3 hours.  He also indicated he no longer drove his car, because his headaches were prostrating.  The Veteran further reported nausea, vomiting, and throbbing pain.  

Upon review of the evidence as outlined above, the Board finds that the Veteran is entitled to the maximum 50 percent rating for his post-operative headaches throughout the period of the claim.  The evidence clearly shows he experiences very frequent headaches, well more than once per month, which cause him to lie down several times per week.  Additionally, the Veteran's August 2010 VA examiner indicated his headaches rendered him unable to perform either physical or sedentary employment.  Thus, the Board finds that a 50 percent rating is warranted throughout the period of this claim.  Again, 50 percent is the maximum scheduler rating allowable for migraine headaches.

TDIU Claim

Legal Criteria

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

"Substantially gainful employment" is that employment, "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment is not considered substantially gainful employment.  38 C.F.R. § 4.16(a).

In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

TDIU may be assigned when the schedular rating for service-connected disabilities is less than 100 percent when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, it is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16.  

Factual Background and Analysis

As a threshold matter, the Board notes service connection has been established for skull loss, rated as 50 percent disabling; headaches, rated as 50 percent disabling; as well as a pineal tumor and a tender scalp scar, each rated as 10 percent disabling.  In addition, the Veteran is also service-connected for a scar resulting from his shunt placement, which is noncompensably evaluated.  The combined rating is presently 80 percent.  As such, the Veteran has satisfied the scheduler criteria for a TDIU under 38 C.F.R. § 4.16(a).    

After consideration of the record, and resolving all reasonable doubt in favor of the Veteran, the Board finds the service-connected headaches alone have been sufficiently disabling as to render the Veteran unable to maintain substantially gainful employment consistent with his education and occupational background.  The Veteran has previously worked as an engineer and data analyst.  These jobs, and virtually any other job, require the Veteran to be able to attend a normal 8 hour work day.  The Board also observes the Veteran has obtained a four year college degree, as well as a Master's degree in 2005.  

As noted above, the Veteran has experienced very frequent prostrating headaches throughout the period under appeal.  The Veteran has stated he had to quit his job due to the severity of his headaches, and the August 2010 VA examiner determined the Veteran's headaches rendered him unable to perform either physical or sedentary employment.  In this respect, the Veteran has indicated he needs to lay down daily due to his headaches for anywhere from 1-3 hours.  He also indicated he is no longer able to drive his car.  Clearly, such manifestations would preclude a reasonable person from obtaining and maintaining virtually any substantially gainful form of employment.  Indeed, the RO has assigned a 50 percent rating for the Veteran's headaches, and as such, conceded his service-connected disability causes "severe economic inadaptability."

In sum, affording the Veteran the benefit of all reasonable doubt, the Board is satisfied the evidence establishes his service-connected headaches alone are sufficiently severe to render him unable to maintain any form of substantially gainful employment consistent with his education and occupational background.  Although the record indicates he has obtained advanced degrees, the evidence shows his headaches are sufficiently severe to render him indisposed for 1-3 hours a day.  This would most certainly preclude substantially gainful employment in any environment, physical or sedentary.  Accordingly, a TDIU is warranted.  

Claim to Reopen

Legal Criteria

Generally, a claim that has been denied in an unappealed RO or Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

Factual Background and Analysis

The RO denied service connection for a back disability in a March 2004 rating decision based on its determination that the Veteran's lumbar spine disability was not incurred in service, because the evidence failed to show a spinal injury therein.  

The evidence of record in March 2004 consisted of the Veteran's statements, service treatment records (STRs), and outpatient treatment notes from the Loma Linda and Salisbury VA Medical Centers (VAMCs). 

The evidence received since the March 2004 decision includes additional statements from the Veteran, VA outpatient records dated through July 2014, as well as additional private treatment records from the Northwest Family Physicians and OrthoCarolina.  Additionally, in an October 2014 correspondence, the Veteran intimated his back disability may have either resulted from or been aggravated by his service-connected brain surgery.  As such, the Veteran has reasonably raised an alternative theory of secondary service connection. 

The Board finds the above-noted evidence indicating the Veteran's thoracolumbar spine disability was potentially incurred during his period of active duty, or in the alternative caused or aggravated by his service-connected brain surgery, to be new and material.  This follows, because the evidence relates to previously unestablished elements that are necessary to grant entitlement to service connection for the thoracolumbar spine disability.  Accordingly, reopening of the claim for service connection for a thoracolumbar spine disability is warranted.


ORDER

The Board having determined the Veteran's post-operative headaches warrant a 50 percent rating, but not higher, throughout the period of the claim, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.

Entitlement to a TDIU is granted, subject to the criteria applicable to the payment of monetary benefits.  

The Board having determined that new and material evidence has been received, reopening of the claim of entitlement to service connection for a thoracolumbar spine disability is granted.




REMAND

As noted above, the Veteran has initiated a claim for entitlement to service connection for a thoracolumbar spine disability.  The Board is of the opinion that additional development is required before this issue is decided.  Initially, the Board notes the Veteran has asserted he experienced pain and muscle spasms in his back during the last four years of his active duty; however, he did not seek treatment for this problem.  In this respect, the Board finds the Veteran competent to report experiencing such manifestations, as they are clearly the type of symptoms that could be observed by a lay person.  Alternatively, the Veteran has asserted his back disability may be the result of his in-service brain surgery.  Specifically, the Veteran has indicated he underwent spinal taps in service, which may have contributed to his current back disability.  In addition, the Veteran has provided numerous medical treatment records showing he has been diagnosed with thoracolumbar spondylolysis, with hypertrophic degenerative changes and disc bulging.  

To date, the Veteran has not been afforded a VA examination.  The Board notes that VA must provide a medical examination or obtain a medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury is a low threshold.  McLendon, 20 Vet. App. at 83.  The Board finds sufficient evidence of record to obtain a VA examination and medical opinion addressing the etiology of the Veteran's thoracolumbar spine disability.  

On remand, relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include any more recent treatment records related to the claimed disability from the Salisbury VAMC, and any other VA healthcare facility in which the Veteran obtained treatment for the claimed disability.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Thereafter, afford the Veteran a VA examination by a physician with sufficient expertise to determine the etiology of all thoracolumbar spine disorders present during the period of the claim, to specifically include spondylolysis, with hypertrophic degenerative changes and disc bulging.  All evidence must be made available to and reviewed by the examiner.   

Following an examination of the Veteran and a review of the relevant records and lay statements, the examiner should state an opinion with respect to each thoracolumbar spine disorder present during the period of the claim as to whether it is at least as likely as not (a 50 percent probability or greater) that the disorder is etiologically related to the Veteran's service, to include in-service spinal taps associated with his brain tumor.

The examiner must provide a complete rationale for all opinions offered.  In this regard, the examiner must discuss and consider the Veteran's competent lay statements regarding the nature of his service, to specifically include the Veteran's reports of pain and muscle spasms in service.  If the examiner is unable to provide any requested opinion, he or she should explain why.

3.  Undertake any additional development deemed necessary.

4.  After completion of the above, readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).







This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


